DETAILED ACTION
Note to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The substitute spec filed 9/14/21 is objected to and will not be entered for at least the following reasons as it includes new matter (emphasis added):
	1) The “four” tires of par. [0014] and Fig. 5, the term “four” is not in the original spec
	2) The “tread” of par. [0059]; the term “tread” is not in the original spec


Drawings
The drawings filed 9/14/21 are objected to and will not be entered for at least the following reasons as they include new matter (emphasis added):
	1) The “four” tires of Fig. 5, the term “four” is not in the original spec
	2) The “tread” of Fig. 6; the term “tread” is not in the original spec

The drawing object is herein repeated as the drawings filed 9/14/21 contain new matter and will not be entered.  The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “oval and polygonal cross-section” of claim 3, the “one air-filled chamber” or “a plurality of air-filled chambers” of 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Smolinski et al. (US Pat. No. 3,408,770) in view of Haydon et al. (herein “Haydon”; JP Pub. No. 2006-219134). 
Regarding claim 1, Smolinski discloses a tire insert for a tire of a model vehicle (Figs. 1 and 2, item 18 and abstract; noting a “slot car” is defined by dictionary.com as “a miniature, electrically-operated toy racing car that runs on a slotted track”), the tire insert being made of a closed-cell foam (col. 1, lines 53-56; noting “closed cell neoprene sponge”, as it relates to this specific example may be considered a “close cell foam”) and comprising: an outer surface (Fig. 2; noting the outer surface adjacent item 20); an inner surface (Fig. 2; noting the inner surface adjacent the rim); two perforated disk surfaces (Fig. 2; perforated for the rim), each of which are configured to connect the outer surface with the inner surface (Fig. 2; noting the side walls) wherein, the inner surface is parallel to the outer surface so that the tire insert has a form of a hollow cylinder (Fig. 2; noting hollow in the middle or donut shaped).  It is noted that Smolinski does not specifically disclose at least one cushioning cavity comprising at least one opening, the at least one opening being arranged on one or on each of the two perforated disk surfaces so that the tire insert has at least one of a defined flexibility and an increased flexibility, the outer surface of the tire insert is configured to mate with a tire of the model vehicle, and the inner surface of the tire insert is configured to mate with a rim of an axle of the motor vehicle.  However, Smolinski discloses a tire insert (Figs. 2). In addition, Haydon discloses a tire with at least one cushioning cavity comprising at least one opening (Fig. 30, items 103 and 105), the at least one opening being arranged on one or on each of the two perforated disk surfaces (Fig. 30) so that the tire insert has at least one of a defined flexibility and an increased flexibility (par. [0026] of machine translation; noting “increased elasticity” is “increase flexibility”), the outer surface of the tire insert is configured to mate with a tire of the model vehicle (Fig. 30, noting item 93 being the “tire” and pars. [0094]-[0095] of machine translation), and the inner surface of the tire insert is configured to mate with a rim of an axle of the motor vehicle (Fig. 11, item 56 being the rim and par. [0065] of machine translation, noting different embodiments, but obvious nonetheless; noting it appears obvious from Fig. 11 in combination with Fig. 30 that the rim may contact both item 91 and/or a small portion of item 92).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Smolinski to use at least one cushioning cavity comprising at least one opening, the at least one opening being arranged on one or on each of the two perforated disk surfaces so that the tire insert has at least one of a defined flexibility and an increased flexibility, the outer surface of the tire insert is configured to mate with a tire of the model vehicle, and the inner surface of the tire insert is configured to mate with a rim of an axle of the motor vehicle as taught by Haydon because doing so would be applying a known technique (using holes in a tire) to improve a similar product (a tire insert on a model vehicle) in the same way (using holes in a tire insert of a model vehicle to increase elasticity and heat diffusion of the tire insert – see Haydon: par. [0026] of machine translation).
Regarding claim 2, the combined Smolinski and Haydon disclose that the at least one cushioning cavity is provided as a plurality of cushioning cavities (Haydon: Fig. 12 and 30, items 103 and 105).
Regarding claim 3, the combined Smolinski and Haydon disclose that each of the plurality of cushioning cavities is configured to have a round cross-sectional area shape (Haydon: Fig. 1), an oval cross-sectional area shape (Haydon: Fig. 5), or a polygonal cross-sectional area shape (Haydon: Fig. 8; noting all of these are made obvious).
Regarding claim 4, the combined Smolinski and Haydon disclose that each of the plurality of cushioning cavities are distributed along a circular curve on at least one of the two perforated disk surfaces (Haydon: Fig. 12; noting the outer cavities on an imaginary constant radius).
Regarding claim 5, the combined Smolinski and Haydon disclose that the two perforated disk surfaces each comprise several concentric, circular curves, and the plurality of cushioning cavities are arranged on the several concentric, circular curves of at least one of the two perforated disk surfaces (Haydon: Figs. 11, 12, 25 and pars. [0027]-[0032] of machine translation; noting the outer cavities on an imaginary outer constant radius, and inner cavities on an imaginary inner constant radius).
Regarding claim 6, it is noted that the combined Smolinski and Haydon do not specifically disclose the at least one opening covers 2 % to 50 % of a surface of at least one of the two perforated disk surfaces.  However, Haydon discloses openings that would inherently cover more than 1% and less than 100% of the disk surface (Fig. 12).  In addition, regarding the exact coverage, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Furthermore, to support the Examiner’s assertion that number of openings (and thus the coverage) is a result-effective variable (i.e. a variable which achieves a recognized result) and can be optimized or found though routine experimentation, the Examiner evidences Haydon which states that number of openings is a result-effective variable used to optimize the tire elasticity, diffusion of heat, and load distribution (see pars. [0026]-[0032] of machine translation).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing that the exact number of holes (and thus coverage of the holes) would be a result effective variable found routine experimentation to optimize the tire elasticity, diffusion of heat, and load distribution.
Regarding claim 7, the combined Smolinski and Haydon disclose that the outer
surface has a circumference of between 1.2 cm and 150 cm (Smolinski: col. 1, lines 58-59; noting an outside diameter of roughly 1.105” or 2.8067 cm taking into account the negligible 0.010 thickness of the coating, so C = d x pi, or 2.8067 x 3.14 = 8.71 cm; making obvious the claimed range).
Regarding claim 8, the combined Smolinski and Haydon disclose no air-filled chamber, or one air-filled chamber, or a plurality of air-filled chambers wherein, the one air-filled chamber is or the plurality air-filled chambers are each free of a gas-exchanging connection (Haydon: Fig. 11; noting “no air-filled chambers”).
Regarding claim 9, the combined Smolinski and Haydon disclose each of the plurality of cushioning cavities has a central axis, the tire insert has a central axis, and the central axis of each of the plurality of cushioning cavities run parallel to the central axis of the tire insert so that each central axis of each of the plurality of cushioning cavities run parallel to each other (Haydon: Fig. 11 and 30).
Regarding claim 13, the combined Smolinski and Haydon make obvious a tire of a model vehicle comprising the tire insert as recited in claim 1 (Smolinski: Fig. 2, items 18 and 20; see also claim 1 rejection above; noting specifically Smolinski refers to a “slot car” which is defined by dictionary.com as “a miniature, electrically-operated toy racing car that runs on a slotted track”).
Regarding claim 14, the combined Smolinski and Haydon make obvious a model vehicle comprising the tire as recited in claim 1 (see rejection of claims 1 and 13 above; noting specifically Smolinski refers to a “slot car” which is defined by dictionary.com as “a miniature, electrically-operated toy racing car that runs on a slotted track”).


Response to Arguments
Applicant's arguments filed 9/14/21 have been fully considered but they are not persuasive. 
Applicant is correct that the rejection is of claims 13 and 14, and not claims 12 and 13 as previously indicated (see Remarks, received 9/14/21, page 11, noting both the Examiner and applicant get the number of the claims incorrect, the Examiner previously using 12 and 13, and applicant arguing 14 and 15).  The typographical error has been corrected in the rejection above. However, please note that the actual rejection on the merits is the same, only the numbering of the claims by the Examiner was erroneous.
Applicant first argues that “Smolinski...best describes…an entire tire not a tire insert” (see Remarks, received 9/14/21, page 11; emphasis added).  Respectfully submitted, applicant improperly imports limitations from the spec into the claim language.  Restated, “insert” is defined by thefreedictionary.com ”something inserted or to be inserted”.  As an entire tire is inserted onto a rim to create a wheel, an “entire tire” and “tire insert” can be one in the same.  As such, the argument that the use of Smolinski “as a starting point…will always prove fatal to any rejection” is not compelling (see Remarks, received 9/14/21, page 11; emphasis added).
Moving on to the discussion of amended claim 1, Haydon makes obvious an entire tire that can be comprised of tire insert (see par. [0094] of machine translation, and Fig. 30, items 91 and 92 collectively being the insert, and item 93 being the actual “tire”).  As such, assuming arguendo that Smolinski does not make obvious a tire “insert”, Haydon does.  In addition, as Haydon makes obvious an entire tire comprised of a tire insert, using the Haydon entire tire (i.e. the entire tire with the tire insert) in the Smolinski invention would still be applying a known technique (using holes in a tire insert, the tire insert part of an entire tire) to improve a similar product (an entire tire on a model vehicle) in the same way (using holes in a tire insert which is part of an entire tire of a model vehicle, the tire insert used to increase elasticity and heat diffusion of the tire insert – see Haydon: par. [0026] of machine translation).
In addition, Haydon makes obvious the amended claim 1 as Fig. 30, item 92 is in contact with item 93, i.e. the outer tire layer, and item 91 can be in contact with the rim (the rim not shown in Fig. 30, but made obvious by Fig. 11, item 56).  In fact, an argument can easily be made that only item 91 can be the “insert” as the position of the rim in Fig. 11 would obviously make some small contact with item 91 in Fig. 30 based merely on the position of both components in their respectively figures.  Under either interpretation (i.e. item 91 as the insert, or items 91 and 92 collectively as the insert), the newly added limitations of claim 1 are obvious (see Remarks, received 9/14/21, pages 12-13, applicant arguing that Haydon does not make the limitations obvious, but applicant only referencing Fig. 3 of Haydon).
As such, applicant’s arguments are not compelling.
 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW BRIAN STANCZAK whose telephone number is (571)270-7831.  The examiner can normally be reached on 8:30-10 and 1-3:30 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571)272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW B STANCZAK/
Examiner, Art Unit 3711
9/17/21


/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711